Citation Nr: 1646943	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  13-14 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for essential tremors.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968.

This matter come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening the claim for service connection for essential tremors.  

The Veteran testified before a Decision Review Officer (DRO) in December 2013.  A transcript of the hearing has been associated with the claims file.  In a May 2013 VA Form 9, the Veteran requested a hearing before the Board.  In December 2013, prior to his hearing before a DRO, the Veteran withdrew his request for a Board hearing.  Accordingly, the Veteran's hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2014). 


FINDINGS OF FACT

1.  In an unappealed September 1999 rating decision, the agency of original jurisdiction (AOJ) disallowed service connection for essential tremors.

2.  Evidence received since that September 1999 rating decision, that is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for essential tremors.  

3.  The Veteran's essential tremors did not have onset during active service, did not manifest within one year of separation from active service, and was not caused by active service.  



CONCLUSIONS OF LAW

1.  The September 1999 rating decision that denied service connection for essential tremors is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The criteria for reopening the claim for service connection for essential tremors have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for establishing service connection for essential tremors have not all been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA provided adequate notice with regard to the claim in a letter sent to the Veteran in July 2011.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's service, VA, and private treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).

The duty to assist includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  A medical opinion was obtained in November 2014 that addressed whether the tremors had onset during service or were caused by exposure to artillery blasts.  In light of the Veteran's exposure to contaminated drinking water while stationed in Camp Lejeune, the Veteran's claim was transferred to Louisville, Kentucky to a Camp Lejeune contamination subject matter expert for a medical opinion.  See VA 21-2507a, Request for Physical Examination, December 2014.  The examiner was provided appendices containing medical information and literature articles designed to assist the examiner with his or her assessment of the Veteran.  Appendix A lists a number of internet websites pertaining to the issue of contaminated water at Camp Lejeune.  Appendix B lists the diseases potentially associated with exposure to contaminants present in the Camp Lejeune water supply between 1957 and 1987.  Appendix C provides a number of internet websites describing the potential health effects of exposure to chemical contaminants present in the water supply of Camp Lejeune between 1957 and 1987.  Finally, Appendix D provides a notification letter to examiners evaluating claims based on service at Camp Lejeune.

Based on a review of the Veteran's claims file and an evaluation of the medical literature, the same examiner provided an opinion concerning the Veteran's claimed disorder and service, and included the rationale upon which the opinion was based.  The Board finds the opinion to be adequate. 

The Board acknowledges that neither VA opinion explicitly addressed exposure to Agent Orange as causing the Veteran's claimed disability.  Here, there is no indication of an association between his essential tremors and herbicide exposure.   The mere assertion of such cause does not rise to even the low threshold of an indication of an association between a current disability and service.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  As such VA has no duty to obtain an opinion with regard to direct cause from herbicide exposure.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required.


Reopening - New and Material Evidence

The Veteran contends that his essential tremors were caused by herbicide exposure in Vietnam, exposure to the contaminated waters at Camp Lejeune, or exposure to artillery blasts.  By way of the September 1999 rating decision, the RO denied the claim seeking service connection for essential tremors.  The Veteran and his representative were notified of this decision and of the Veteran's appellate rights; however, he did not submit a notice of disagreement (NOD) with the decision.  No evidence related to an unestablished fact necessary for service connection for essential tremors was received within the appeal period of the September 1999 decision.  Thus, the September 1999 decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103.

In general, rating decisions that are not timely appealed to the Board become final.  See 38 U.S.C.A. § 7105(d)(3).  In May 2011, the Veteran sought to reopen his claim.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  Receipt of new and material evidence within the appeal period of an unappealed AOJ decision vitiates finality until VA addresses such evidence.  38 C.F.R. § 3.156(b); Beraud v. McDonald, 766 F. 3d 1402 (Fed. Cir. 2014).  

In order to reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

As noted above, in the September 1999 rating decision, the AOJ denied service connection for essential tremors on the basis that the evidence did not reflect that the disability began during or was causally related to the Veteran's military service.  Evidence received since the September 1999 rating decision includes the December 2013 hearing transcript.

During his hearing, the Veteran testified that he had no family history of essential tremors.  The Veteran's wife testified that she had observed what she believed to be symptoms of the disorder as early as the 1970s but did not know then that "it [was] connected at that time".  See Hearing Transcript, p. 10.  The Board finds the witness's hearing testimony to be new and material evidence within the provisions of 38 C.F.R. § 3.156.  


Service Connection - Merits

The Veteran contends that service connection is warranted for essential tremors based on his exposure to an herbicide contained in Agent Orange, exposure to contaminated water at Camp Lejeune, or exposure to artillery blasts.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  Essential tremors are not subject to this presumption.  Id.

The Federal Circuit has held that when a claimed disorder is not warranted on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As stated above, the Veteran contends that he developed essential tremors from herbicide exposure and/or exposure to contaminated waters at Camp Lejeune.  The Veteran also states that he believes artillery blasts may have caused his condition.

The Veteran has established the first element required for service connection.  The Veteran was first diagnosed with essential tremors in 1997 by a private physician and began receiving treatment.  He was later afforded a VA examination in August 1999 which confirmed the diagnosis.  

The Veteran's DD Form 214 indicates that he had almost ten months of foreign service in the Republic of Vietnam (RVN).  Herbicide exposure is therefore presumed.  There is however, no presumptive service connection for essential tremors based on herbicide exposure and the record does not contain competent evidence that herbicide exposure caused the Veteran's essential tremors.  

Personnel records show that he was stationed at Camp Lejeune from May to June 1966 and again from August 1966 to February 1967, so the Board accepts that he was exposed to contaminated waters at Camp Lejeune.  As stated above, a subject matter expert was directed to provide a medical opinion as to whether essential tremors were a result of the Veteran's assignment to Camp Lejeune.  The subject matter expert's medical opinion was completed in December 2014.  He opined that, based on an evaluation of the Veteran's claims file and the medical-scientific literature he assessed, it was less likely than not (less than a 50 percent probability) that the Veteran's essential tremors were caused by or a result of the Veteran's exposure to contaminated water at Camp Lejeune.  Instead, the subject matter expert stated that essential tremors are largely considered to be a genetic disorder and that solvent exposure has not been shown to have a causal association with essential tremors.  This is compelling evidence against the claim.

With respect to whether the Veteran's essential tremors are directly related to his military service, the preponderance of evidence is against a finding that his essential tremors manifested during service or within one year of separation from service.  

The November 2014 VA medical opinion addressed the Veteran's contention that his essential tremors may have been caused by artillery blasts.  The medical opinion stated that it was less likely than not (less than a 50 percent probability) that the Veteran's essential tremors were caused by or a result of the Veteran's military service as an artillery man and that there is no indication that blast exposure leads to essential tremors.  Instead, the medical opinion stated that tremors are genetic in nature; 50 percent are familial and other cases of essential tremors appear to be spontaneous genetic mutations that occur regardless of family history.  The opinion also addressed the Veteran's spouse's statement during the RO hearing that she observed that the Veteran's legs would "jump."  The opinion noted that legs "jumping" is not consistent with the onset of essential tremors.  Based on the evidence reviewed by the physician, and noting the multi-decade gap between service and onset of symptoms, the medical opinion stated that there was no medical nexus between the Veteran's military service and his current essential tremors.

The Board has considered the statements of the Veteran asserting that his essential tremors are related to his herbicide exposure or exposure to contaminated waters in service or artillery blasts.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to render a diagnosis or render a medical opinion on this matter.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue in this case is outside the realm of common knowledge of a lay person because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, the Veteran has never reported or submitted evidence showing that any medical professional has associated his essential tremors to his military service.

During the RO hearing, the Veteran's spouse testified that she married the Veteran in 1971 and that she observed early on that his legs would jump, giving an example that this happened while sitting in church.  Upon further questioning from the Veteran's representative she clarified that this was in the late 1970s to early 1980s.  During that hearing, the Veteran testified that he first noticed his symptoms at the time of his daughter's wedding in 1991, stating that this is when he noticed bad symptoms - like he was going to fall apart.  The Board finds that these statements do not place the onset of symptoms to service or even approximately within the presumptive period for chronic diseases of one year from separation from service.  More significantly, the opinion that any observed leg jumping was a manifestation of essential tremors is not accurate, as shown by the VA medical opinion, and such opinion was offered by the Veteran's spouse who has not been shown to have medical expertise.  

In sum, the preponderance of evidence is against a finding that the Veteran's essential tremors manifested during service, manifested within one year of separation from service, or has been caused by service.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for essential tremors is not warranted.



ORDER

The application to reopen a claim of service connection for essential tremors is granted.

Entitlement to service connection for essential tremors is denied.
	


____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


